Citation Nr: 0001073	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  96-14 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1973 to March 
1975.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a March 1995 rating decision of the RO.  

In March 1998, the Board remanded this matter for additional 
development of the record.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran is not shown to have had combat with the 
enemy during his period of active service.  

3.  A clear diagnosis of PTSD due to a verified stressor in 
service is not currently demonstrated by competent evidence 
of record.  





CONCLUSION OF LAW

The veteran is not shown to have PTSD due to disease or 
injury which was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.304 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
There is medical evidence of PTSD due to incidents described 
by the veteran, which are presumed credible for determining 
well groundedness.  King v. Brown, 5 Vet. App. 19, 21 (1993).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the veteran's 
claim, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  In determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49(1990).  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  

The United States Court of Appeals for Veterans Claims 
(Court), citing 38 C.F.R. § 3.304(f), has discussed the three 
requisite elements for eligibility for service connection for 
PTSD:  (1) A current, clear medical diagnosis of PTSD 
(presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  Cohen v. Brown, 10 Vet. App. 
128 (1997).  

Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions, or hardships of such service.  
38 U.S.C.A. § 1154(b).  

The veteran contends that he suffers from PTSD as a result of 
his military service.  At a hearing at the RO in April 1996, 
the veteran offered testimony as to his alleged stressors 
which included:  being wounded by sniper fire in Cuba; being 
blown out of a gunmount and knocked unconscious for three 
days; being exposed to shell fire while stationed on board 
the USS San Diego in Guantanamo Bay; engaging in hand to hand 
combat with Cubans who boarded the ship disguised as Marines; 
and being knocked unconscious and mistakenly pronounced dead.  

Additional stressors reported by the veteran included:  
witnessing the death of his friend, Steve Ratrowski, from a 
bomb attack; incurring injuries along with two comrades, John 
Ciampa and Steve Griffin, after being fired upon by the 
Cubans; and exposure to torpedo fire aboard the USS San 
Diego.  

While the evidentiary record shows that a diagnosis of PTSD 
has been rendered in the past, most recent VA examination 
conducted in May 1999 diagnosed the veteran with 
schizophrenia, paranoid type.  Consequently, element one of 
the three requisite elements for eligibility for service 
connection for PTSD is not presently satisfied in this case.  
Furthermore, the question of whether a specific event 
reported by a veteran as a stressor is valid is a question of 
fact for the Board to decide, involving as it does factors 
which are historical.  

In an April 1999 letter, the US Armed Services Center for 
Research of Unit Records (USASCRUR) responded to an RO 
request concerning the veteran's PTSD claim.  The RO's 
request included a copy of the veteran's service records and 
information about his claimed stressors.  USASCRUR provided 
copies of the histories of the USS San Diego describing the 
various activities occurring during the veteran's tour of 
duty aboard the ship in 1974.  Although the histories 
documented that the San Diego was involved in concentrated 
Refresher Training, which included air and surface gunnery 
shoots, replenishment exercises and low visibility mine field 
penetration drills, there was no mention that the San Diego 
was fired on by Cubans or that the San Diego was involved in 
any combat activity.  USASCRUR was also unable to locate 
casualty data concerning John Ciampa, Steve Griffin or Steve 
Ratrowski.  

As noted hereinabove, if the veteran had combat with the 
enemy, and his alleged stressors are consistent with such 
combat service, his lay testimony regarding the claimed 
stressors must be accepted as conclusive as to their 
occurrence.  38 U.S.C.A. § 1154(b).  The Board notes that, 
except for the veteran's testimony, there is no evidence 
suggesting that he was involved in combat with the enemy.  
The Board notes in this regard that the veteran is not shown 
to have received any awards or decorations for valor, combat 
experience or combat injuries or to have other evidence even 
suggesting that he had actual combat with the enemy.  Where 
the veteran did not serve in combat or the stressor is not 
related to combat, the veteran's lay testimony, by itself, 
will not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence which 
corroborates the veteran's testimony as to the occurrence of 
the claimed stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); West v. Brown, 7 Vet. App. 70 (1994).  

In this instance, the veteran's claimed stressors have not 
been corroborated.  As noted hereinabove, the USASCRUR was 
unable to document that the USS San Diego was fired upon by 
Cubans or that the San Diego was involved in any combat 
activity.  The Board would emphasize that it is not bound to 
accept either the veteran's uncorroborated account of his 
stressful experiences or the opinion of VA or private health 
professionals who, relying on the history related by the 
veteran, have diagnosed the veteran as having PTSD.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

While the current evidentiary record shows that PTSD has been 
diagnosed, the question of whether a specific event reported 
by a veteran as a stressor is valid is a question of fact for 
the Board to decide, involving as it does factors which are 
historical.  Although some health professionals apparently 
have accepted the veteran's own accounts of some unspecified 
experiences during service, VA is not required to do the 
same, charged as it is with the duty to assess the 
credibility and weight to be given to the evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Except for the veteran's 
uncorroborated statements, there is no evidence, whatsoever, 
that the veteran experienced any of the stressors he alleges.  
As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  

To summarize, the Board finds that the veteran does not have 
a current, clear diagnosis of PTSD or credible evidence 
supporting the veteran's allegations concerning his in-
service stressors; thus, the first and the second requisite 
elements for eligibility for service connection for PTSD, as 
discussed in Cohen v. Brown, and as required by 38 C.F.R. 
§ 3.304(f), have not been met.  



ORDER

Service connection for claimed PTSD is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

